COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       In re Patti J. Wagner, as Guardian of Jenny Wagner, an Incapacitated
                           Adult

Appellate case number:     01-15-00774-CV

Trial court case number: 2009-40925

Trial court:               269th District Court of Harris County

Date motion filed:         January 22, 2018

Party filing motion:       Real Parties in Interest, Four J’s Community Living Center, Inc. and
                           Anthonia Uduma

       It is ordered that the motion for en banc reconsideration is     DENIED     GRANTED.


Judge’s signature: /s/ Terry Jennings
                         Acting Individually     Acting for the Court

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Caughey.

Justice Lloyd, not participating.

Justice Massengale, voting to grant en banc reconsideration and dissenting from the denial of en
banc reconsideration with separate opinion.


Date: July 12, 2018